DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Gamble on 3/11/2021.
The application has been amended as follows: 
Claims 12-14 are canceled.
In claim 15, last line, before “within” please delete “conversion” and insert –convection–.
Allowable Subject Matter
Claims 1-10 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Fujikawa (US 2007/0228596), as discussed in pp. 3-4 in the Non-Final Rejection dated 12/4/2020, teaches a method comprising increasing the temperature in the load compartment and maintaining the increased temperature at a predetermined temperature level for a selected period of time (Fig. 3 #15 and #16, Fig. 4) in a pressing arrangement (see Fig. 2) comprising a pressure vessel (“2”) comprising a pressure cylinder (“4”), a furnace chamber (“21”) arranged within the pressure vessel (“2”) for heating a pressure medium, wherein the furnace chamber  (“21”) comprises at least one heating element (“15”), and a load compartment (“14a-d”) for holding the at least one article 
Fujikawa teaches during the step of increasing the temperature (Fig. 3 #15), feeding pressurized argon gas into the high pressure vessel by operating the fan ([0072]-[0073]) (i.e., circulating the pressure medium within the pressure vessel by operating the at least one flow generator), which is necessarily controlled to operate at a first rate of revolutions per minute. Fujikawa further teaches during the step of maintaining the increased temperature (Fig. 3 #16), circulating the argon gas (i.e., pressure medium) within the pressure vessel by operating the fan ([0076]-[0077]). Fujikawa generally describes that the gas flow can be weakened by reversing the rotational direction of the fan and achieving an isothermal condition where natural convection is promoted by forced convection ([0077]).
However, Fujikawa does not teach or adequately suggest “during the maintaining the increased temperature, circulating the pressure medium within the pressure vessel by controlling the at least one flow generator to operate at a second rate of revolutions per minute being lower than the first rate of revolutions per minute while maintaining forced convection within the pressure vessel.” Although Fujikawa generally describes that the gas flow can be weakened by reversing the rotational direction of the fan, Fujikawa neither specifies weakening the gas flow only in step #16 (i.e., the step of maintaining the increased temperature) nor teaches/suggests lowering the rotational speed (i.e., revolutions per minute) in step #16, as argued by Applicant in pp. 13-15 of Applicant’s Arguments/Remarks dated 3/4/2021. Furthermore, Fujikawa later describes in paragraph [0126] that in step #16 (i.e., the step of maintaining the increased temperature) the rotation of the fan is continued, which would suggest to one of ordinary skill in the art that the rotational rate during step #16 is maintained (i.e., continues at the same rotational rate as during the previous step of increasing the temperature, step #15). 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-10 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. Furthermore, claims 15-16 require all of the subject matter of claim 1 along with further limitations, and are thus also distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734